Sub-Items 77I & 77Q1(d). Terms of New or Amended Securities Advantage Funds, Inc. (the "Company") Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic U.S. Stock Fund (each, a "Fund" and collectively, the "Funds") Effective March 1, 2016, the Board of Directors of the Company, on behalf of each Fund, approved a proposal to modify the eligibility requirements of the Fund's Class Y shares. These changes, with respect to each Fund, were reflected in a Supplement to each Fund's Prospectus, filed with the Securities and Exchange Commission (the "SEC") on March 1, 2016 pursuant to Rule 497(e) under the Securities Act of 1933, as amended. The Funds' revised Rule 18f-3 Plan was filed with the SEC on March 1, 2016 as Exhibit (n)(1) to Post-Effective Amendment No. 128 to the Company's Registration Statement and is incorporated by reference hereto.
